       Case 2:20-cv-00160-WBV-MBN Document 9 Filed 01/27/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



  CAMERON PEARL                                                       CIVIL ACTION
  VERSUS                                                              NO. 20-160
  REN KEQI, et al                                                     SECTION: D


                          SCHEDULING CONFERENCE NOTICE

      A scheduling conference by telephone is set for March 12, 2020 at 2:00 p.m., for the
purpose of scheduling a pre-trial conference and trial on the merits and for a discussion of the
status and discovery cut-off dates. The Case Manager will initiate the call and preside over the
conference. Please do not call chambers.

        TRIAL COUNSEL are to participate in this conference. A paralegal or secretary may
not be substituted. If, however, you are unable for good cause to do so, another attorney in your
firm may participate if acquainted with all details of the case and authorized to enter into any
necessary agreements. If, for good cause, neither is possible, you must file a Motion and Order
to Continue at least one day prior to the above date.

        Counsel adding new parties subsequent to the mailing of this notice shall notify such new
party to participate as required by this notice.

        Counsel are to comply with the discovery disclosure requirements of F.R.C.P. 26(a)(1),
26(f) and Local Rule 26 and the corporate disclosure requirements of F.R.C.P. 7.1. Counsel are
to be prepared to answer the following questions concerning disclosure:
1.      Have all parties completed your Rule 26(a)(1) mandatory initial disclosures?
2.      Have all parties stipulated that initial disclosures under Rule 26(a)(1) will not be made in
        this case?
3.      Do any of the parties object to making Rule 26(a)(1) initial disclosures in this case?
4.      Have the corporate parties filed their corporate disclosure statements?


ISSUED BY: James Crull for Melissa Verdun
           Case Manager
           504-589-7708
